Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
            Claims 1, 5, 6, 11, 12 and 16 are under consideration in this application.
            Claim 2 remains held withdrawn from consideration as being drawn to nonelected subject matter CFR 1.142(b).
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 has not been provided with the proper identifier, and as such, the individual status of the claim cannot be identified.  The claim is held WITHDRAWN and is not under examination.  Appropriate correction is required.
                                              Election/Restrictions
The restriction requirement is still deemed sound and proper and is hereby the FINALITY is hereby maintained.
Again, the application has been examined to the extent readable on the elected compounds and expanded to include a genus of compounds of the first formula recited in claim 1 wherein n is two and m, R1, q, R20a, R20b, Cy1 and R2a-R2e as set forth in claim 1, exclusively.
The rejections set forth in the previous Office action are hereby withdrawn in view of applicants’ arguments in the instant response.
Allowable Subject Matter
Claim 1 is objected to as containing non-elected subject matter.  The objection may be overcome by limiting the claim to the subject matter indicated as being examinable, supra. A claim so limited would appear allowable.
Claims 5, 6, 11, 12 and 16 presented in independent form limited to the elected subject matter or made dependent on al allowable claim, would appear allowable, otherwise they are objected to as being dependent in a non-allowed claim.   
Conclusion            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA L MORRIS/            Primary Examiner, Art Unit 1625                                                                                                                                                                                            


plm
December 2, 2021